Title: Patrick Gibson to Thomas Jefferson, 27 October 1814
From: Gibson, Patrick
To: Jefferson, Thomas


          
            Sir Richmond  27th Octr 1814—
            Your note at bank falling due on the 11th Int Proxo I take the liberty of enclosing you one for its renewal, and as I think it probable from your last letter, that you may still be in Bedford, I shall forward a Copy of this to that place under cover to Mr saml J: Harrison I am respectfully
            Your obt ServtPatrick Gibson
          
          
            Your favor of the 25th is just received
            the several dfts you mention shall be paid on presentation
          
        